Citation Nr: 1314164	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  09-42 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1979. 

This case originally came before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied entitlement to service connection for disabilities of the lower back, right and left feet, and eyes, and granted service connection for bilateral hearing loss, with a noncompensable rating assigned, effective July 14, 2008.  Also on appeal were issues involving entitlement to service connection for hypertension and anxiety.  

In April 2011, the Board remanded the claim so that a hearing could be provided.  Said hearing was held before the undersigned at the RO in December 2011; a transcript of the hearing is included in the claims folder.  

In April 2012, the Board dismissed the claims for service connection for hypertension and anxiety after they were withdrawn by the Veteran.  The remaining issues were remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  

In January 2013, the Board denied the claim for entitlement to service connection for disabilities of the lower back, right and left feet, and eyes.  The initial rating for hearing loss was again because prior remand instructions had not been complied with.  

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO or AMC.



FINDINGS OF FACT

The Veteran has Level I hearing in the right ear and Level I hearing in the left ear.  On a more recent examination, the Veteran has once again been found to have Level I hearing in both ears.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met at any time since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.104, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); Pub.L. 112-154, §§ 504(a)(1)-(2), 505(a)-(b) (Aug. 6, 2012) (to be codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A(b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).   

The claim arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially satisfied the duties to assist, as required by the VCAA.

Although questioned and asked to identify treatment, the Veteran has not reported any treatment for hearing loss.  The Veteran has been afforded multiple examinations to evaluate the severity of the hearing loss.  Although the Veteran's statements at his hearing were construed as suggesting the disability had become more disabling since the most recent VA examination of March 2010; he did not report for a subsequently scheduled audiological examination.  He has offered no explanation for his failure to report.

Where a claimant fails without good cause to report for a necessary examination scheduled in conjunction with an original claim, the claim will be decided on the basis of the evidence of record.  38 C.F.R. § 3.655(a)-(b) (2012).  As explained in the Board's remand, a new examination was needed in light of the Veteran's testimony that the hearing loss had gotten worse since the last examination.  The Veteran was advised by the AMC that if he failed to report without good cause, the disability would be rated on the record or even denied.  Given that the Veteran failed without good cause to report for a necessary examination, the disability will be rated on the basis of the evidence of record.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that VA employees, including Board employees, who chair a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned noted the basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Evidence obtained at the hearing lead to the Board remand for evidence that would substantiate the claim.  As such, the Board finds substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board also finds there has been substantial compliance with its remand instructions.  "Only substantial compliance with the terms of the Board's [remand instructions] would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  In accordance with the remand instructions, the AMC scheduled the Veteran for an audiological examination.  The record further reveals that the Veteran did not seek to reschedule the appointment nor has he proffered any information as to why he failed to report for the examination.  Subsequently, the AMC reviewed the claim and then issued a Supplemental Statement of the Case (SSOC) that confirmed the VA's previous denial.  Based on the foregoing, including the Veteran's lack of assistance in obtaining medical information needed in the evaluation of his claim, the Board finds that the AMC substantially complied with the mandates of its January 2013 Decision/Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2012). 

II.  Laws, Regulations, and Discussions-Initial Rating

Disability evaluations are determined by evaluating the extent to which the Veteran's service-connected disabilities affect the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2012) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2012) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.7 (2012) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability there from, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

In the case of an initial rating there is potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2012). 

On the authorized audiological evaluation, performed in November 2008, in pure tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
15
20
50
45
LEFT
20
20
60
55

Speech audiometry revealed speech recognition ability of 98 percent in both ears.  The average pure tone thresholds, in decibels, for the right ear was 32.5 and for the left ear was 38.75. 

Another audiological examination was accomplished in March 2010.  On the authorized audiological evaluation, in pure tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
20
20
55
45
LEFT
20
20
60
55

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 100 percent in the left ear.  The average pure tone thresholds, in decibels, for the right ear was 35 and for the left ear was 38.75.  While bilateral hearing loss was diagnosed in both instances, neither examiner indicated that the Veteran's disability had "significant effects" on occupational or other daily activities due to hearing difficulty.

To evaluate the degree of disability from defective hearing, the VA Schedule for Rating Disabilities (Rating Schedule) establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, Diagnostic Code 6100; Table VI (2012); 38 C.F.R. § 4.85(b) and (e) (2012).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e) (2012).  Table VII was amended in that hearing loss is now rated under a single code, that of Diagnostic Code 6100, regardless of the percentage of disability.  See 64 Fed. Reg. 25204 (May 11, 1999). 

Applying the above test results to Table VI of the Rating Schedule, the Veteran's hearing loss results are as follows: 

Date
Right Ear Roman Numeral Designation
Left Ear Roman Numeral Designation
November 2008
I
I
March 2010
I
I

When the formula in Table VII for determining the disability evaluation is applied to these numeric designations, the results are as follows: 

November 2008		0 percent
March 2010			0 percent
38 C.F.R. § 4.85, Table VII (2012). 

The regulations also provide for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 (2012) because the speech discrimination test may not reflect the severity of communicative functioning that these veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The first provision, that of 38 C.F.R. § 4.86(a) (2012), indicates that if pure tone thresholds in any four of the five frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  See 64 Fed. Reg. 25209 (May 11, 1999).  This provision corrects for the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  Id.  Because the Veteran does not have four frequencies measured at 55 decibels or greater, this provision does not apply. 

The second provision, that of 38 C.F.R. § 4.86(b) (2012), indicates that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  Id.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, and a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  This provision does not apply because the Veteran has not been measured to have hearing loss of 70 decibels or more at 2000 Hertz.  The amended regulations changed the title of Table VIa from "Average Puretone Decibel Loss" to "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average."  See 64 Fed. Reg. 25202 (May 11, 1999). 

The Board is certainly cognizant of the Veteran's argument to the effect that his hearing loss should be assigned a compensable evaluation.  However, the Board is bound in its decisions by applicable provisions of law and regulations.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 19.5 (2012).  In addition, the Court has explained that the assignment of disability ratings for hearing impairment is derived from a mechanical application of the Rating Schedule to numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

In this case, the mandated mechanical application of the Rating Schedule to the numeric designations assigned based on the reported audiometric evaluation does not warrant an evaluation more than previously assigned by the RO.  Accordingly, the Board concludes that a compensable evaluation is not supported by the record and increased evaluations are not warranted at any time during the pendency of the appeal.  See Fenderson, supra. 

In determining whether a higher rating is warranted for a disease or disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the Board sympathizes with the Veteran's difficulties due to his hearing loss, the Board is constrained to abide by VA regulations.  In light of the above, the Board finds that the evidence is against his claim.

III.  Extraschedular Evaluation

The Board has also considered whether the Veteran is entitled to an extraschedular evaluation.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  38 C.F.R. § 3.321(b) (2012). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate an Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2012) is not warranted.



Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2012).  At the Veteran's hearing he testified that he had been able to function in his former employment despite the hearing loss disability, and did not indicate that the hearing loss was a factor in his current unemployment.  There is no other evidence of unemployability due to the service connected disabilities.  Absent evidence of unemployability, further consideration of entitlement to TDIU is not warranted.


ORDER

Entitlement to a compensable evaluation is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


